Citation Nr: 0213377	
Decision Date: 10/01/02    Archive Date: 10/10/02

DOCKET NO.  00-05 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to accrued benefits based upon an award of 
special monthly pension for aid or attendance benefits in 
excess of $150.00.


ATTORNEY FOR THE BOARD

M. A. Carsten, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1942 to December 
1945 and from June 1948 to August 1949.  The veteran died in 
August 1999.  The appellant is the veteran's daughter.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2000 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee which denied entitlement to the benefit sought on 
appeal.

In April 2001, the Board remanded this case to provide the 
appellant the opportunity to clarify her request for a 
personal hearing.  The appellant requested a RO hearing which 
was scheduled for November 2001.  The appellant failed to 
report for the hearing.  Subsequently, the appellant reported 
that she was unable to attend the hearing due to health 
problems and further indicated that she did not want another 
hearing.


FINDINGS OF FACT

1. VA has satisfied its duty to notify and has obtained all 
evidence necessary for an equitable disposition of the 
appellant's appeal.

2. The veteran died in August 1999.

3. A September 1999 rating decision established the veteran's 
entitlement to special monthly pension due to his need for 
aid and attendance from the date of his claim, April 30, 
1999 to the date of his death.  The amount of accrued 
benefits is calculated as $1,086.00.

4. The appellant is the veteran's daughter; she is 
approximately 49 years of age and there is no evidence 
that she was permanently incapable of self-support before 
the age of 18.

5. The appellant has submitted evidence showing payment of 
$150.00 for funeral and burial expenses.  The appellant 
was reimbursed $150.00 out of the accrued benefits.


CONCLUSION OF LAW

The criteria for entitlement to accrued benefits in excess of 
$150.00 have not been met.  38 U.S.C.A. § 5121 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.57(a), 3.1000 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq.; see 66 Fed. Reg. 45,620-45,632 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements. 

First, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 66 
Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (holding that both the statute, 38 U.S.C. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  Second, VA has a duty to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West Supp. 
2002); 66 Fed. Reg. 45,630-45,631 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)).  

In letters dated in November 1999 and January 2000, the 
appellant was advised that VA could not pay accrued benefits 
for unpaid bills.  She was further advised that if she paid 
the medical expenses incurred for her father's death, she 
could apply for accrued benefits.  She was requested to send 
copies of paid receipts and informed that expenses could be 
considered within 2 years of the veteran's death.  The 
appellant was notified of the laws and regulations pertaining 
to basic entitlement to accrued benefits in the February 2000 
statement of the case (SOC).  The February 2000 SOC also 
notified the appellant of the reasons for the denial of 
benefits.  In September 2001, the appellant was notified of 
the enactment of the VCAA.  She was requested to notify VA of 
any additional information or evidence she wanted VA to 
obtain and was also informed of the evidence of record.  The 
appellant has not identified additional evidence that needs 
to be obtained.

The Board notes that the appellant submitted a VA Form 21-22, 
Appointment of Veterans Service Organization as Claimant's 
Representative, in October 2001 that listed the service 
organization as "United States Army [World] War II."  In 
January 2002, the RO notified the appellant that this form is 
used to designate an organization to assist her with her 
claim and advised her of various recognized organizations.  
The appellant was provided a period of 60 days within which 
to select a service organization and submit a properly 
completed VA Form 21-22.  The appellant did not respond.

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

The veteran's death certificate establishes that he died in 
August 1999.  In September 1999, the appellant submitted an 
application for burial benefits that indicated that the total 
funeral expense was $2,150.00 and that she had paid $150.00.  

Also in September 1999, the RO issued a rating decision for 
record purposes and accrued benefits establishing the 
veteran's entitlement to special monthly pension due to his 
need for aid and attendance from the date of his claim, April 
30, 1999 to the date of his death.  The appellant was 
notified that $300.00 had been paid to the funeral home based 
on non-service-connected death.  She was further advised that 
she might be eligible for accrued benefits.

Subsequently, the appellant submitted a VA Form 21-601, 
Application for Reimbursement from Accrued Amounts due a 
Deceased Beneficiary.  She indicated there were numerous 
unpaid medical expenses and reported that she paid $150.00 to 
the funeral home for a down payment and that insurance paid 
$1,000.00.  She also reported that she had bought the veteran 
some clothes ($42.00) and flowers for the funeral ($60.00) 
but that she did not keep her receipts.  In November 1999, 
the RO informed the appellant that she was being reimbursed 
the $150.00 down payment for funeral expenses and that this 
amount was being deducted from accrued benefits.

Subsequently, the appellant submitted another application for 
reimbursement from accrued amounts.  She reported that she 
paid $1,150.00 to the funeral home and $150.00 for clothes 
and flowers.  She also requested that she be reimbursed for 
insurance premiums reportedly paid to maintain insurance 
policies for the veteran.  

In January 2000, the RO contacted the funeral home and was 
informed that the balance of the funeral bill had been paid 
by the veteran's insurance companies and that the appellant 
received a refund in the amount of $291.78.  Thereafter, the 
RO informed the appellant that unpaid medical expenses and 
payment of insurance premiums could not be considered.  

The appellant has submitted various correspondence, 
essentially requesting a lump sum payment of $10,000.00 to 
pay her father's medical bills and also that she be 
reimbursed for paid insurance premiums.
 
Certain survivors have a right to seek payment of accrued 
benefits owed to a veteran at the time of the veteran's 
death.  See 38 U.S.C.A. § 5121 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.1000 (2001).  The accrued benefits provision 
creates a narrowly limited exception to the general rule that 
a veteran's claim for benefits does not survive the veteran.  
Haines v. West, 154 F.3d 1298, 1300 (Fed. Cir. 1998).

Upon the death of the veteran, periodic monetary benefits to 
which a veteran was entitled at his death under existing 
ratings or decisions, or those based on evidence in the file 
at date of death, and due and unpaid for a period not to 
exceed two years, shall, upon the death of such individual be 
paid to the living person first listed as follows: the 
veteran's spouse; the veteran's children (in equal shares); 
the veteran's dependent parents (in equal shares) or the 
surviving parent.  Upon the death of a surviving spouse or 
remarried surviving spouse, to the veteran's children.  Upon 
the death of a child, to the surviving children of the 
veteran who are entitled to death pension, compensation, or 
dependency and indemnity compensation.  38 C.F.R. 
§ 3.1000(a)(1)-(3) (2001).  In all other cases, only so much 
of the accrued benefits may be paid as may be necessary to 
reimburse the person who bore the expense of last sickness 
and burial.  38 C.F.R. § 3.1000(a)(4) (2001).

The term "child' of the veteran means an unmarried person 
who is a legitimate child, a child legally adopted before the 
age of 18 years, a stepchild who acquired that status before 
the age of 18 years and who is a member of the veteran's 
household or was a member of the veteran's household at the 
time of the veteran's death, or an illegitimate child; and 
who is under the age of 18 years; or who, before reaching the 
age of 18 years became permanently incapable of self-support; 
or who, after reaching the age of 18 years and until 
completion of education or training (but not after reaching 
the age of 23 years) is pursuing a course of instruction at 
an approved educational institution.  38 C.F.R. § 3.57(a) 
(2001).  

Initially, it is noted that the appellant filed a timely 
claim for accrued benefits.  See 38 C.F.R. § 3.1000(c) 
(2001).  Additionally, there are accrued benefits to which 
the veteran was entitled to at the time of his death, based 
on the September 1999 rating decision which established 
entitlement to special monthly pension due to the need for 
aid and attendance, effective April 30, 1999.  A VA Form 21-
8947, Compensation and Pension Award, indicates that the 
total amount of accrued benefits is calculated as $1,086.00 
($362.00 x 3 months).

The record reflects that the veteran's spouse preceded him in 
death, and therefore, the next eligible survivor, in the 
order of priority for payment of accrued benefits would be 
the veteran's children.  See 38 C.F.R. § 3.1000(a) (2001).  
There is no evidence of record indicating the appellant is a 
"child" as defined by VA.  See 38 C.F.R. § 3.57(a) (2001).  
In correspondence received in October 1999, the appellant 
reported that she would be 49 years old in December 1999.  
She has not contended and there is no evidence of record 
indicating that she was found to be permanently incapable of 
self-support before the age of 18.  Accordingly, the 
appellant is not entitled to payment of accrued benefits on 
that basis.

Accrued benefits may also be paid as necessary to reimburse 
the person who bore the expense of last sickness or burial.  
See 38 C.F.R. § 3.1000(a)(4) (2001).  In this case, the 
appellant submitted documentation showing that she paid 
$150.00 towards the veteran's funeral and burial expenses.  
The record indicates that the appellant was reimbursed the 
$150.00 from the accrued benefits due to the veteran at the 
time of his death.  

The Board acknowledges the appellant's argument that she is 
entitled to reimbursement for the premiums she reportedly 
paid to maintain the veteran's insurance policies.  She feels 
that the payment of the insurance premiums should be 
considered a medical expense.  She appears to argue that the 
proceeds of the policies covered the balance of the funeral 
bill and if she had not paid the premiums, those funds would 
not have been available.  While the Board sympathizes with 
the appellant, the regulations simply do not provide for 
reimbursement of paid insurance premiums and specifically 
limit reimbursement to paid expenses of last sickness or 
burial.  See 38 C.F.R. § 3.1000(a)(4) (2001).  Similarly, 
there is no provision to provide her a lump sum payment in 
order to pay medical expenses.  

Based on the evidence of record, the Board finds that the 
appellant has been awarded the maximum benefit available 
under the accrued benefits provisions.  Accordingly, the 
appellant is not entitled to accrued benefits in excess of 
$150.00.






(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to accrued benefits in excess of $150.00 is 
denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

